Citation Nr: 1735099	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This case was previously before the Board of Veterans' Appeals (Board) in August 2016, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center confirmed and continued the denial of entitlement to service connection for a low back disability.  Thereafter, the case was returned to the Board for further appellate action.

In August 2014, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the appellant suffered from a low back disorder prior to service. 

2.  A pre-existing low back disorder underwent an increase in disability during service and was diagnosed as a chronic low back strain.  

3.  There is no specific finding that the increased severity of the Veteran's chronic low back strain in service was due to the natural progress of the disease.  

4.  Degenerative arthritis, intervertebral disc disease, and spinal stenosis, to include residuals of surgeries therefor were due to postservice injuries.



CONCLUSIONS OF LAW

1.  A preexisting low back strain was aggravated inservice.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).  

2.  Degenerative arthritis, intervertebral disc disease, and spinal stenosis were not incurred or aggravated inservice, and arthritis of the lumbar spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.306, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that a back disability is due, at least in part, to back problems which he had in service.  After reviewing the record, the Board agrees to the extent that service connection for a lumbar strain is warranted.  

The report of the Veteran's September 1963 service entrance examination is negative for any complaints or clinical findings of a back disorder of any kind.  However, beginning in January 1964, he complained of low back pain on many occasions and consistently reported that he had injured his back prior to service.  

The Veteran's back pain in January 1964 came after a day of shoveling coal, and in April 1964, he stated that he injured his back while performing "KP."  On the latter occasion, it was noted that during basic training he had declined a separation from service due to his back problems.  Following his April 1964 treatment, the diagnosis was a chronic low back strain, and the claimant was issued a temporary profile limiting his physical activities due to that disorder.  X-ray studies in October 1964 revealed mild levoscoliosis.  

Although the Veteran's spine was found to be normal at the time of his June 1965 service separation examination, the appellant continued to report preservice back problems due to a fall in 1957.  He noted that he had sought medical treatment approximately 6 months prior to service for the residuals of a 1957 back injury.  

During his August 2014 hearing before the undersigned the Veteran testified that he continued to experience low back pain after service.  

Following a VA examination in July 2011, the diagnosis was degenerative disc disease.  The examiner opined that it was related to the aging process and that it was less likely than not related to service.  

In September 2016, Dr. F., a private board certified neurologist, reported that he had been the Veteran's treating neurologist since 1995, noted that in 1995 and 2005, respectively, the Veteran sustained back injuries in a motor vehicle and on-the-job lifting accident respectively.  Both required surgery.  Dr. F. opined that the Veteran's current back disability was 55 percent due to his back problems in service and the remainder to his post-service back injuries.  

In September 2016, the Veteran was examined by a VA board-certified orthopedic surgeon.  Following the examination, the diagnoses were degenerative arthritis, intervertebral disc disease, and spinal stenosis.  The examiner opined that it was less likely than not that those disabilities were the result of any event in service.  The examiner noted that the Veteran's current back symptoms were due to a combination of pre-existing, pre active duty lumbar pathology and post service injuries.  

In November 2016, following a review of the Veteran's records, a board-certified neurologist opined that the Veteran's inservice back problems were a minor contributing component to his current back situation.   

In this case the appellant's entrance examination revealed that he had a normal spine.  As such, under the law his spine is presumed to have been sound at enlistment.  38 U.S.C.A. §§ 1111, 1137.  Given that fact, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In this case, it is clearly and unmistakably evident that the appellant entered active duty with a long history of preexisting back problems following a fall in 1957.  As such, the presumption of soundness has been rebutted.  Such a finding does not, however, end the inquiry.  As held in Wagner where the appellant was initially found sound at enlistment VA can only deny service connection if there is both clear and unmistakable evidence rebutting the presumption of soundness and clear and unmistakable evidence rebutting the presumption of aggravation. 

In this case, the Board finds that the evidence does not clearly and unmistakably rebut the presumption of aggravation.  Indeed, between September 1963 and January 1964 there were no complaints, findings or diagnoses of a back disorder.  Rather only after engaging in physical duties, i.e., spending a day shoveling coal, did the claimant seek care for a low back disorder.  The appellant's need for this care continued throughout the remainder of his active duty service, and he was diagnosed with a low back strain.  It is also well to note that a board certified neurologist linked a back disorder to service.  Given these factors the Board finds that service connection for a low back strain is warranted on the basis of inservice aggravation.     

In arriving at this decision, the Board notes that during VA examinations and/or record reviews in July 2011, September 2016, and November 2016, as well as in the September 2016 statement from N.F., M.D., it was reported that in 1995 and 2005 the appellant sustained back injuries that were separate and distinct from the Veteran's chronic low back strain aggravated in service.  These injuries led to the Veteran requiring surgery and developing degenerative arthritis, intervertebral disc disease, and spinal stenosis.  

None of these disorders was demonstrated inservice, and arthritis of the spine was not compensably disabling within a year of the claimant's separation from active duty.  Further, there is no competent evidence that these disorders are linked to service.  Indeed, any residual of a back injury sustained decades postservice is not service connected, and the preponderance of the most probative medical evidence so finds.  Accordingly, it should be understood that this decision is limited to granting service connection for a lumbar strain, and any rating assigned should reflect that fact to include the fact that degenerative arthritis, intervertebral disc disease, and spinal stenosis are not service connected.  


ORDER

Entitlement to service connection for a chronic lumbar strain is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


